Case 3:19-cv-01233-SMY Document 69 Filed 05/12/21 Page 1 of 2 Page ID #1013




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MICHAEL GRETZINGER and ANGELA )
 GRETZINGER, individually and on behalf )
 of all others similarly situated,      )
                                        )
                        Plaintiffs,     )              Case No. 19-cv-1233-SMY
                                        )
 vs.                                    )
                                        )
 AIR METHODS CORPORATION,               )
                                        )
                        Defendant.      )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiffs Michael Gretzinger and Angela Gretzinger are former employees of Defendant

Air Method Corporation (“Air Methods”). In October 2019, Plaintiffs filed the instant putative

class action in the Circuit Court of the Third Judicial Circuit, Madison County, Illinois against Air

Methods alleging violations of the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/4a, and

asserting claims for unjust enrichment. Air Methods removed the case to this court based on

diversity jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§

1332(d), 1446. On March 15, 2021, Plaintiffs amended their Complaint to remove the class

allegations.

       The case is now before the Court for consideration of Plaintiffs’ Motion to Remand (Doc.

66). Plaintiffs assert that Air Methods cannot establish the requisite amount in controversy for

diversity jurisdiction. Air Methods has not filed a response to the motion and the time for doing

so has passed.




                                             Page 1 of 2
Case 3:19-cv-01233-SMY Document 69 Filed 05/12/21 Page 2 of 2 Page ID #1014




       CAFA grants federal courts subject matter jurisdiction as to class actions, including

putative class actions, in which claims are asserted on behalf of one hundred or more class

members, at least one class member is a citizen of a state different from at least one defendant and

the class claims exceed in the aggregate $5 million, exclusive of interest and costs. See 28 U.S.C.

§ 1332(d); Cunningham Charter Corp. v. Learjet, Inc., 592 F.3d 805, 806 (7th Cir. 2010). The

burden of establishing federal jurisdiction falls on the party seeking removal. If the district court

lacks subject matter jurisdiction, the action must be remanded to state court pursuant to 28 U.S.C.

§ 1447(c).

       This Court construes Air Methods’ failure to respond to the motion to remand as an

admission of the merits of the motion. See Local Rule 7.1(c) (requiring a response to a motion for

remand be filed 30 days after service of the motion and stating a failure to timely respond may be

deemed an admission of the merits of the motion); see also Tobel v. City of Hammond, 94 F.3d

360, 362 (7th Cir.1996) (“[T]he district court clearly has authority to enforce strictly its Local

Rules). Consequently, Air Methods has not provided the Court with competent evidence that the

amount in controversy exceeds the jurisdictional requirements of CAFA or diversity jurisdiction

and has therefore failed to meet its burden to establish federal jurisdiction.

       Accordingly, the Court finds that it does not have proper subject matter jurisdiction over

this matter and is obligated, pursuant to 28 U.S.C. § 1447(c), to REMAND the case back to the

Circuit Court of the Third Judicial Circuit, Madison County, Illinois.

       IT IS SO ORDERED.

       DATED: May 12, 2021



                                                       STACI M. YANDLE
                                                       United States District Judge

                                             Page 2 of 2
